                          IN THE UNITED STATES DISTzuCT COURT
                          FOR THE NORTFIERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

S'I'IJVEN WAYNE QIJICK.                                  )
                                                         )
                        Petitioner,                      )
                                                         )
                                                         )
                                                         )
LORIE DAVIS, Direcror TDC'J,                             )
                                                         )
                        Respondent.                      )     Civil Action No. 3:20-CV-0535-C-BN

                                                    ORI)ER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the        Cou( that Petitioner'spro        se application for   writ of

habeas corpus under 28 U.S.C. $ 2254 should be dismissed without prejudice to Petitioner's right

to lrle a motion for authorization to file a successive Section 2254 application in the United

States Court of Appeals for the Fifth Circuit.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions ofthe Court. For the reasons stated

therein, Petitioner's pro se application for writ of habeas corpus under 28 U.S'C. $ 2254 is hereby

DISMISSED without prejudice to Petitioner's right to file            a   motion for authorization to file a

successivc Section 2254 applica tion in the United States Court of Appeals for the Fifth Circuit.
                                      tl
        SO ORDDRLD this                    da)' of March, 20
                              "?t
                                                                     I      'r4'f?'7
                                                     S                      GS
                                                             OR      TED STA          S   ISTRICT JUDGE

                                                                                 I


           Ptaintiff has failed to file objections to the Magistrate Judge's Report and Recomme ndation and
the tinle to do so has now expircd
